Citation Nr: 0505391	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1970.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for 
the cause of the veteran's death.  

In October 2002, the Board undertook development of the 
appellant's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in September 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the September 2003 remand.  
The claims are now ready for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.	Service connection was not granted for any disability 
during the veteran's lifetime.  

2.	The veteran died on October [redacted], 1993.  

3.	The cause of the veteran's death was metastatic 
malignant melanoma.   

4.	 Malignant melanoma, first diagnosed many years after 
service, is not of service origin or related to any 
incident in service.  
5.	A service-connected-disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.312 
(2003); VAOPGCPREC 18-97; Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant filed her claim in December 1999 and the RO 
denied it prior to the passage of the VCAA.  The RO informed 
the appellant of the passage of the VCAA in the September 
2001 statement of the case and of the relevant laws and 
regulations.  The RO explained what evidence was necessary to 
support her claim.  The appellant was afforded a hearing 
before the Hearing Officer at the RO.  The Hearing Officer 
issued a supplemental statement of the case to the appellant 
in April 2002.  The Board in a January 2003 letter informed 
the appellant they had requested the veteran's service 
records from the National Personnel Records Center (NPRC).  
In September 2003 the Board remanded the claim and instructed 
that the appellant be notified as required by 38 U.S.C.A. 
§ 5102, 5103 and 5103A (West 2002) and 38 C.F.R. § 3.169.  In 
April 2004 a letter was sent to the appellant outlining the 
provisions of the VCAA and notifying her as required.  A 
supplemental statement of the case was issued to the 
appellant in September 2004.  The Board has concluded that 
any defect in notifying the appellant was cured by the April 
2004 letter and September 2004 supplemental statement of the 
case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(c)(1).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

The Secretary of the Department of Veterans Affairs (VA) has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Moreover, the Secretary 
has issued notices in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to skin 
cancer, including malignant melanoma, basal cell carcinoma 
and squamous cell carcinoma.  See Notice, 59 Fed. Reg. 341-
346 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003).  

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97.  

Factual Background.  The veteran's DD Form 214N reveals he 
served from May 1967 to October 1970.  His last duty 
assignment was at the Naval Air Facility at Cam Ranh Bay, 
Republic of Vietnam.  The veteran was awarded a Vietnam 
Campaign Medal with Device, a Vietnam Service Medal with one 
Bronze Star and a Combat Action Ribbon.  

At service enlistment in April 1967 no abnormality of the 
skin or head was noted.  No additional defects were 
discovered at service entrance in May 1967.  There are no 
records of treatment for a skin disorder or any malignant 
tumors in service.  His report of medical examination prior 
to service separation in September 1970 found no 
abnormalities of the skin or head.  

The veteran did not file a claim for service connection 
during his lifetime and no claims were pending.  Service 
connection was not in effect for any disability during his 
lifetime.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in December 1999.  In support of 
her claim she submitted the following: the veteran's 
Certificate of Death and a letter from the veteran's private 
internist, Dr. N.  

The certificate of death reveals the veteran died on October 
[redacted], 1993.  The immediate cause of death was metastatic 
malignant melanoma.  The veteran was a patient at Bozeman 
Deaconess Hospital at the time of his death.  No autopsy was 
performed.  

The letter from Dr. N reads as follows:

(The veteran) was treated in this office 
for metastatic melanoma, which was first 
discovered in 1991.  He had wide-spread 
cerebral disease at the time of his 
initial presentation and a primary tumor 
was never discovered.  

(The veteran) was known to have a 
significant exposure to agent orange 
while in Vietnam, and I believe it is 
very likely that there is a cause-and-
effect relationship between this exposure 
and his subsequent development of his 
brain tumors.  

The Dr. N's stationary indicates he is a Diplomate of the 
America Board of Internal Medicine.  

Correspondence from Saint Vincent Hospital and Health Center 
dated in July 1991 reveals the veteran had a Magnetic 
Resonance Imaging (MRI).  It showed multiple nodules, which 
indicated infectious metastatic disease rather than a primary 
brain tumor.  A subsequent MRI in December 1991 included 
under a heading for clinical data, malignant melanoma of the 
skin.  

August 1991 records of a consultation at Mountain States 
Tumor Institute noted that one to two years previously the 
veteran had noted a pale-colored skin lesions on his back.  
There had been some skin breakdown, but is had eventually 
resolved.  In approximately mid-June of 1991 he had onset of 
severe headache.  

In December 1991 Dr N. wrote a second letter.  It reads as 
follows:

I have been asked by (the appellant) to 
offer an opinion regarding the primary 
site for (the veteran's) metastatic 
melanoma which caused his death.  The 
primary site for his melanoma was never 
discovered.  He rather presented with 
metastatic disease of the brain.  It is 
very unusual for a patient to present 
with a metastatic melanoma without the 
detection of the primary site.  

The RO denied service connection for the cause of the 
veteran's death in June 2000.  The appellant disagreed with 
the rating decision and requested that the veteran RO get an 
opinion from the Armed Forces Institute of Pathology.  

Analysis.  The facts are not in dispute in this case.  The 
veteran served in the Republic of Vietnam between 1967 and 
1970 and died of metastatic malignant melanoma in October 
1993.  Service connection was not in effect for any 
disability during his lifetime.  Melanoma was first diagnosed 
in 1991, many years after the veteran's separation from the 
service.  

The appellant contends the metastatic malignant melanoma 
which caused the veteran's death was related to exposure to 
Agent Orange in service.  The veteran's service records 
indicate he served in the Republic of Vietnam during the 
required time period and it is presumed he was exposed to 
Agent Orange.  38 C.F.R. § 3.307.  The regulations provide 
presumptive service connection for only certain diseases 
based on exposure to Agent Orange in service.  38 C.F.R. 
§ 3.309(e) (2004).  Metastatic malignant melanoma is not one 
of the diseases listed in the regulation.  For that reason 
regulations providing presumptive service connection are not 
applicable.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  She may also 
prevail if the evidence demonstrates the veteran's melanoma 
was incurred in service.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The appellant is entitled to the presumption that the veteran 
was exposed to Agent Orange in service, the medical records 
establish diagnosis of metastatic malignant melanoma.  The 
evidences includes both a diagnosis of a current disability 
and a incident in service.  The question in this instance is 
whether there is a causal connection or nexus between 
exposure to Agent Orange in service and the subsequent 
development of melanoma.  Competent medical evidence is 
required when questions of medical etiology arise.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence which supports the appellant's claim includes 
her statements and December 1999 letter from Dr. N.  Nothing 
in the claims folder indicates the appellant has the 
requisite knowledge, skill, experience, training or education 
to render at medical opinion.  Her statements are not 
competent medical evidence.  

The statement from Dr. N is competent medical evidence as it 
is from a medical professional, the veteran's private 
internist.  Nevertheless, the Board has concluded the letter 
from Dr. N is of little weight as Dr.N did not provide any 
rationale, scientific basis or reference any studies which 
supported his opinion.  See Lennox v. Principi, 353 F. 3d. 
941 (2003).  

The evidence against the claim includes the analyses by the 
National Academy of Sciences (NAS) which was reported in the 
Federal Register as set above.  The NAS stated that after 
reviewing all the available scientific evidence there was 
inadequate or insufficient evidence to determine whether an 
association exists between the exposure to herbicides and 
skin cancer (melanoma) and brain tumors.  The Secretary of 
VA, most recently in May 2003, published the conclusion that 
the credible evidence against an association between 
herbicide exposure and skin cancer and brain tumors outweighs 
the credible evidence of such association, and he had 
determined that a positive association does not exist.  68 
Federal Register 27630 (May 2003).  The Board has concluded 
the findings of the NAS based on a review of the scientific 
literature are of greater weight than the opinion of Dr. N.  
As the preponderance of the evidence if against the claim the 
Board, service connection for the cause of the veteran's 
death is not warranted.  

The appellant requested that the RO ask for an opinion from 
the Air Force Institute of Pathology (AFIP).  AFIP analyzes 
tissue samples in cases were the type of malignancy is 
unknown.  In this case there is no question that the veteran 
had melanoma.  Any opinion from AFIP would only duplicate 
evidence already of record.  The Board considered whether 
additional development, specifically a medical opinion, 
should be requested.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  To request a medical opinion as to the 
causal relationship would require a clinician to review the 
same record as summarized above: official service records 
which show no evidence of the conditions identified as 
causing and/or contributing to the veteran's death, the 
absence of medical findings of these conditions until 1991 
many years after service, and VA's determination that none of 
these conditions, particularly the skin cancer (melanoma) and 
brain tumors, is associated with herbicide exposure.  Under 
these circumstances, any opinion on whether a disability is 
linked to service, would obviously be speculative.  Simply 
put, there is no relevant in-service complaint, clinical 
finding, or laboratory finding for a clinician to link the 
veteran's cause of death to his military service.  The Board 
finds that no further development is required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(2004).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


